Beck, P. J.
No error is assigned upon any of the court’s rulings made pending the trial; but the motion contains only the usual general grounds, that the verdict is contrary to the evidence and without evidence to support it. Upon an examination of the brief of evidence contained in the record it appears that the verdict is not unauthorized by the evidence, and the judgment of the court below refusing a new trial is affirmed.

Judgment affirmed.


All the Justices concur, except George, J., absent.